Citation Nr: 0715671	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
intervertebral disc syndrome, 
L4-6 and L5-6 rated as 10 percent disabling prior to 
September 26, 2003.

2.  Entitlement to an increased disability rating for 
intervertebral disc syndrome, 
L4-6 and L5-6 currently rated at 20 percent disabling as of 
September 26, 2003.

3.  Entitlement to an increased disability rating for 
cervical strain currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied a rating in excess of 10 percent disabling for the 
veteran's lumbar spine disorder and a rating in excess of 10 
percent disabling for his cervical spine disorder.  During 
the pendency of the appeal, the RO in an April 2005 rating 
decision granted a 20 percent rating for the lumbar spine 
disorder as of September 26, 2003.  The 10 percent rating 
remained in effect prior to that date.  The veteran has 
continued his appeal for a higher rating for the entire 
appeal period, and the Board has characterized the issues to 
reflect this.  A claim remains in controversy where less than 
the maximum schedular benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, VA Form 9, received in October 
2004, the veteran requested a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  He verified in a 
hearing clarification document received in December 2004 that 
he wanted a Travel Board hearing.  Thereafter the RO 
scheduled a Travel Board hearing to be held on July 28, 2006 
and sent a letter to the veteran in May 2006 notifying him of 
this hearing.  The veteran e-mailed the RO a few days later 
in May 2006 requesting the RO reschedule the hearing 
scheduled for that date, indicating that he would be out of 
the area on government travel that date.  He did not include 
his claim number on this e-mail as requested by the RO.  He 
also faxed to the RO a copy of his travel itinerary showing 
that he would be out of state for work-related training on 
July 28, 2006.  On July 20, 2006, eight days before the 
hearing, the RO received by standard mail a copy of this e-
mail request and a copy of the travel itinerary, with the 
veteran's claim number handwritten on it.  The RO did not 
reschedule the hearing as per the veteran's request, and 
instead it was determined that he failed to appear to the 
hearing on July 28, 2006 and the case was forwarded to the 
Board.  

In a brief received in March 2007 the veteran's 
representative requested that the VA reschedule a Travel 
Board hearing and pointed out that although the veteran had 
requested a change in the hearing date in advance of the 
hearing, the RO failed to do so.  The Board finds that in 
light of the evidence that the veteran did notify the RO of a 
scheduling conflict, and requested the RO to reschedule the 
hearing in a reasonable time prior to the July 28, 2006 
hearing, the RO's failure to honor such request is contrary 
to the veteran's due process rights to such a hearing.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2006)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a Travel Board hearing at the RO before 
a Veterans Law Judge at the earliest 
available opportunity, with appropriate 
notification to the veteran and 
representative.  After a hearing is 
conducted, or if the veteran withdraws 
his hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board 
for appellate review.

The purposes of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




